Case 1:18-cv-01124-BAH Document 61-2 Filed 01/15/21 Page 1 of 2




                        Exhibit 54
          ---        Case 1:18-cv-01124-BAH Document 61-2 Filed 01/15/21 Page 2 of 2

                                                                                          Annual Notice
~®I                      Supplemental and Personal Health
                         Plans insured by UnitedHealthcare
                                          Insurance Company                               Phone                          1-866-562-0923

                                                                                          TTY                                           711


                                                                                          Membership
           ANDREA   J   KUSHIM                                                            Number
                                                                                          Date                     September 21, 2019
0020910




IMPORTANT HEALTH INSURANCE RATE INFORMATION
Dear ANDREA J KUSHIM,

Thank you for allowing UnitedHealthcare        Insurance Company to bring you quality health insurance.


2020 Plan and Payment Information
The information below states the total monthly payments for all plan holders in the household for the upcoming year. The new
rates for your AARp® Medicare Supplement Plans will take effect on January 1, 2020.


    Monthly Household Payment (including your discounts and adjustmentsi]
    ~Due Date-      -~      -January              February -          Mardi              April              M~~                Une

    Amount Due                   $186.81          $186.81           $186.81            $186.81           $186.81           $186.81

    Due Date                       July            August          September           October          November           December

    Amount Due                   $186.81          $186.81           $186.81            $186.81           $186.81           $186.81


1 The monthly payment amount may have been adjusted for one or more of the following reasons: (1) Changes in the
discounts you may be receiving including electronic funds transfer (EFT), enrollment discounts and/or multi-insured
discounts where applicable. Please note that not all discounts are available in all states. (2) Contributions made on your
behalf by your former employer if the employer is paying any portion of your payment amount, or funds applied from your
pension. Any changes in discounts, employer contribution amounts, or pension deductions may result in changes to your
overall monthly household payment.

The amounts above will be deducted automatically each month from your bank account by electronic funds transfer. If there
has been any change to your banking information, please tell us right away so you won't miss any payments. The amount due
is the total household payment including all of your discounts and adjustments.
                                                                                                                                              <r:
                                                                                                                                              <r:
                                                                                                                                              o
                                                                                                                                              f-I
                                                                                                                                              l.L
                                                                                                                                              UJ
                                                                                                                                                     I
                                                                                                                                              o
                                                                                                                                              N
                                                                                                                                              o
                                                                                                                                              N
                                                                                                                                              -'
                                                                                                                                              -'
                                                                                                                                              as
                                                                                                                                              UJ
                                                                                                                                              0:::
            UnitedHealthcare Insurance Company pays royalty fees to AARP for the use of its intellectual property. These fees are used for
            the general purposes of AARP. AARP and its affiliates are not insurers. Insured by UnitedHealthcare Insurance Company
0020910
           CONFIDENTIAL
            (UnitedHealthcare Insurance Company of New York for New York certificate holders).             KRUKAS000348
